           Case 1:20-cr-00314-GHW Document 32 Filed 08/31/20 Page 1 of 2

                                                                  USDC SDNY
                                                                  DOCUMENT
                                                                  ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                      DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK                                     DATE FILED: 8/31/2020
 -------------------------------------------------------------X
                                                              :
 UNITED STATES OF AMERICA,                                    :
                                                              :
                              -v-                             :       1:20-cr-314-GHW
                                                              :
 ETHAN PHELAN MELZER,                                         :            ORDER
                                                              :
                                            Defendant. :
 ------------------------------------------------------------ X
Gregory H. Woods, United States District Judge:

         The conference scheduled for August 31, 2020, is hereby RESCHEDULED to occur as a

video/teleconference using the CourtCall platform on September 9, 2020, at 9:00 a.m. As

requested, defense counsel will be given an opportunity to speak with the Defendant by telephone

for fifteen minutes before the sentencing proceeding begins (i.e., at 8:45 a.m.); defense counsel

should make sure to answer the telephone number that the Court understands to have been

previously provided to Chambers at that time.

         To optimize the quality of the video feed, the Court, the Defendant, and defense counsel

will appear by video for the proceeding; all others will participate by telephone. Due to the limited

capacity of the CourtCall system, only one counsel per party may participate. Co-counsel, members

of the press, and the public may access the audio feed of the conference by calling 855-268-7844 and

using access code 32091812# and PIN 9921299#.

         In advance of the conference, Chambers will email the parties with further information on

how to access the conference. Those participating by video will be provided a link to be pasted into

their browser. The link is non-transferrable and can be used by only one person; further, it

should be used only at the time of the conference because using it earlier could result in disruptions

to other proceedings.
          Case 1:20-cr-00314-GHW Document 32 Filed 08/31/20 Page 2 of 2



        To optimize use of the CourtCall technology, all those participating by video should:

            1. Use the most recent version of Firefox, Chrome, or Safari as the web browser. Do
               not use Internet Explorer.

            2. Use hard-wired internet or WiFi. If using WiFi, the device should be positioned as
               close to the Wi-Fi router as possible to ensure a strong signal. (Weak signals may
               cause delays or dropped feeds.)

            3. Minimize the number of others using the same WiFi router during the conference.

Further, all participants must identify themselves every time they speak, spell any proper names for

the court reporter, and take care not to interrupt or speak over one another. Finally, all of those

accessing the conference — whether in listen-only mode or otherwise — are reminded that

recording or rebroadcasting of the proceeding is prohibited by law.

        If CourtCall does not work well enough and the Court decides to transition to its

teleconference line, counsel should call (888) 557-8511 and use access code 7470200 #. (Members

of the press and public may call the same number, but will not be permitted to speak during the

conference.)

        If possible, defense counsel shall discuss a proposed Waiver of Right to be Present at

Criminal Proceeding with the Defendant prior to the proceeding. If the Defendant consents, and is

able to sign the form, defense counsel shall file the executed form at least 24 hours prior to the

proceeding. In the event the Defendant consents, but counsel is unable to obtain the Defendant’s

physical signature on the form, the Court will conduct an inquiry at the outset of the proceeding to

determine whether it is appropriate for the Court to add the Defendant’s signature to the form.

        The parties are directed to comply with the Court’s Emergency Rules in Light of COVID-

19, which are available on the Court’s website, in particular Rule 2(C).

        SO ORDERED.

Dated: August 31, 2020                               __________________________________
       New York, New York                                       Gregory H. Woods
                                                            United States District Judge

                                                    2
